Citation Nr: 1026482	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right arm, shoulder, and upper back, to include as secondary to 
service-connected left upper extremity disability.

2.  Entitlement to an effective date earlier than June 15, 1999, 
for the grant of a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to January 
1969 and from May 1971 to August 1989.

This appeal arises to Board of Veterans' Appeals (Board) from a 
January 2001-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in 
pertinent part denied entitlement to service connection for nerve 
damage of the right arm, shoulder, and upper back (see claims 
files, Vol 6).  This appeal also arises from a September 2001-
issued RO rating decision that in pertinent part denied 
entitlement to an effective date earlier than June 15, 2000, for 
a total disability rating based on individual unemployability 
(hereinafter: TDIU) (see claims files, Vol 5).  

In July 2003, the Board remanded the case for development.  In 
January 2004, the RO granted service connection for right wrist 
and right hand arthropathy, but did not mention service 
connection for nerve damage of the right arm, shoulder, and upper 
back.  

In January 2005, the Board denied service connection for nerve 
damage of the right arm, shoulder, and upper back and denied an 
effective date earlier than June 15, 2000, for a grant of TDIU; 
however, in September 2007, the United States Court of Appeals 
for Veterans Claims (hereinafter: the Court) vacated and remanded 
those issues (see claims files, Vol 6).  

In August 2008, the Board granted an effective date earlier than 
June 15, 2000, for TDIU, and assigned a new effective date of 
June 15, 1999.  The Board then remanded the service connection 
issue for a VA medical opinion.  In February 2010, the Court 
vacated that portion of the August 2008 Board decision that 
denied an earlier effective date for grant of TDIU (see claims 
files, Vol 7).  The Board has re-characterized the issue shown on 
page 1 to reflect that the Veteran seeks an effective date for 
TDIU earlier than the current effective date of June 15, 1999.

In March 2002, the Veteran testified before the undersigned 
Veteran's law judge concerning issues that have been fully 
adjudicated.  Because the Veteran has not requested a hearing on 
the issues currently on appeal, page 1 of this decision has been 
amended to reflect that there has been no hearing on appeal. 

Because of jurisdictional considerations, in the decision below, 
the claim for an earlier effective date for TDIU will be 
bifurcated into two time periods.  The earlier period will 
include January 11, 1996 through June 23, 1996, and the second 
period will commence on June 24, 1996. 

Service connection for any upper back-related disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  TDIU from January 11, 1996, through June 23, 
1996, is also addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  Competent medical evidence relates right shoulder and right 
elbow arthralgia to service-connected sarcoidosis.  

2.  The RO received a claim for increased benefits on June 24, 
1996.  

3.  An increase in disability is factually ascertainable from 
medical evidence dated January 11, 1996.

4.  The Veteran appealed a March 1997 RO rating decision that 
denied TDIU and that decision did not become final.


CONCLUSIONS OF LAW

1.  The requirements for service connection for right shoulder 
and right elbow arthralgia, secondary to service-connected 
sarcoidosis, are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

2.  The criteria for an effective date for TDIU of June 24, 1996, 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.400 (o) (2), 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claimant challenges effective date assigned following the 
grant of TDIU.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims (Court) held that in 
cases where an effective date has been assigned, the section 
5103(a) notice requirements are no longer required because the 
purpose that the notice is intended to serve has been fulfilled. 
Id. at 490-91.  Because the notice of the effective date 
provisions are legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
available pertinent documents.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

The amendment places a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Because the claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, as that version favors the 
Veteran.

Reviewing the relevant facts, it appears that the issue of 
service connection for any right upper extremity pathology arose 
in March 2000.  In March 2000, J. Mansoor, M.D, offered this 
assessment:
     
     Many year history of polyarthralgias affecting multiple 
areas including the lower back, shoulders bilaterally, and 
elbows bilaterally.  This has been ongoing for many years, 
dating well back into the early 1990s by records reviewed 
today from his VA chart.  He has had bone scans in the past 
which document degenerative changes in most of these 
areas...I suspect that most of his arthritis symptoms are due 
to degenerative arthritis.  He has no signs or symptoms to 
suggest psoriatic arthritis on examination today or by 
history.  Sarcoid arthritis can be more difficult to 
diagnosis [sic].  And, although there is no evidence of 
that on today's examination, it cannot be ruled out 
completely.  

Dr. Mansoor noted that the Veteran reported that most difficulty 
stemmed from the lower back and thoracic spine area, scapular 
area, bilateral elbows, and bilateral shoulders.  The doctor 
found right elbow motions to be normal, but also noted that an 
electromyelogram (EMG) had shown evidence of ulnar neuropathy.  

A May 2000 private magnetic resonance imaging study (MRI) showed 
small disc bulges at C4-5 through C6-7.  A July 2000 VA spine 
examination report reflects complaints of neck pains radiating 
into the arms.  The doctor palpated diffuse tenderness over the 
entire spinal column.  Deep tendon reflexes were diminished (1+) 
in the upper extremities, bilaterally.  The impression was 
cervical pain radiating down the left arm and multiple complaints 
involving the neck and left arm with no specific diagnosis.  
Cervical disk disease or neuropathy was not ruled-out. 

In August 2003, C. Miller, M.D., reported that the Veteran had 
inflammatory arthritis, which required potent medication and 
frequent follow-up.  He also had psoriatic arthritis, sarcoid 
arthropathy, and sarcoidosis with liver involvement.  He had 
constant complaints regarding the elbows, as well as many other 
joints.  Dr. Miller neglected to mention the right shoulder in a 
rather long listing of the reportedly painful joints.  Dr. Miller 
reported, "These joint areas are usually warm, swollen, and 
painful..."  Dr. Miller also reported, "His clinical findings 
[of] active inflammatory disease is a result of active psoriatic 
and sarcoid arthropathy, which is responsible for his joint 
findings."  Thus, right elbow arthropathy is clearly attributed 
to sarcoid arthropathy, although the right shoulder was omitted 
from the opinion. 

In January 2004, the RO granted service connection for 
arthropathy of both wrists and both hands, among many other 
joints, as Dr. Miller had associated these with service-connected 
sarcoidosis.
 
A February 2004 VA neurological and joints examination report 
reflects that right upper extremity strength was 5/5 and 
sensation to light touch was intact.  Deep tendon reflexes of the 
upper extremities were 2/4.  The veteran complained of numbness 
and pain in his left hand, but the report is silent concerning 
any mention of right upper extremity complaints.  The physician 
concluded that the right upper extremity showed no evidence of 
cervical radiculopathy or current nerve damage.

In May 2004, a VA physician noted multiple episodic inflammatory 
polyarthritis of the wrists, hands, fingers, toes, knees, and 
ankles and cautioned that such clinical findings do not show-up 
on X-rays.  

The Board denied service connection for nerve damage of the right 
arm, shoulder, and neck in its January 2005 decision.  This basis 
for this conclusion was that no current right upper extremity 
disability existed.  In its September 2007 order, however, the 
Court reviewed various medical reports that clearly acknowledge 
polyarthralgia of the claimed areas.  The Court held that the 
Board's lack of an explanation of this favorable evidence 
rendered the Board's reasons and bases for its denial to be 
inadequate.  The Court vacated and remanded the Board's January 
2005 decision. 

The Veteran underwent a VA neurology compensation examination in 
August 2009.  He reported tenderness during any touching of the 
right shoulder and right arm.  The right shoulder appeared 
limited in motion due to pain.  The diagnosis was electromyogram-
documented bilateral neuropathy, but clinically no evidence of 
residuals on either side of clinically significant neuropathy.  
The physician estimated the date of onset of any right upper 
extremity neuropathy to be 2000, when the Veteran first reported 
it. 

The VA examiner opined in August 2009 that it is unlikely the 
service-connected left carpal tunnel had caused or worsened the 
right arm, shoulder, and upper back on the basis that most of the 
right upper extremity discomfort began after active service and 
there was no specific right upper extremity injury in service. 

The evidence discussed above reflects that in March 2000, Dr. 
Monsoor found arthralgia of the bilateral elbows and shoulders 
and in August 2003, Dr. Miller related all reportedly painful 
joints to sarcoid arthropathy.  The RO has already established 
service connection for sarcoidosis-related arthralgia of the left 
elbow, right wrist, left wrist, left foot, left knee, left hand, 
right hand, right ankle, left ankle, right foot, and right knee.  
In August 2009, a VA examiner offered a diagnosis of 
electromyogram-documented bilateral ulnar neuropathy that likely 
had its onset in 2000, but never addressed the relationship 
between this neuropathy and service-connected sarcoidosis.  
Inexplicably, the Board remand instruction did not ask for such 
opinion.  

Because Dr. Monsoor found right elbow and right shoulder 
arthralgia, because service connection for sarcoidosis-related 
arthralgia of multiple joints has already been established, and 
because Dr. Miller has related all reportedly painful joints to 
service-connected sarcoidosis, the Board concludes that it is at 
least as likely as not that service-connected sarcoidosis-related 
arthralgia has also involved the right elbow and right shoulder.  
The evidence shows that right elbow and right shoulder arthralgia 
exists in a manner similar to multiple service-connected joints 
and that it is at least as likely as not that right elbow and 
right shoulder arthralgia was either proximately caused or 
aggravated by service-connected sarcoidosis.  The elements of 
secondary service connection are therefore met.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

After considering all the evidence of record, the Board finds 
that the evidence favors the claims.  Service connection for 
right elbow and right shoulder arthralgia must therefore be 
granted.  



Earlier Effective Date for TDIU

In August 2008, the Board granted an earlier effective date for 
TDIU of June 15, 1999 (see claims files, Vol 6).  The basis for 
this grant is: (1) a previous claim for TDIU was filed in July 
1996 and finally denied in an unappealed February 1997 rating 
decision; (2) a new claim for TDIU was received no earlier than 
June 15, 2000; (3) prior to June 15, 2000, a combined disability 
evaluation of 80 percent was in effect for service-connected 
disability; and, (4) the veteran was unemployable due to service 
connected disabilities at least one year prior to the claim 
received on June 15, 2000.

In February 2010, the Court vacated the August 2008 Board 
decision for compliance with instructions set forth in a January 
2010 joint motion for partial remand.

In a January 2010 joint motion for partial remand, the parties 
stipulated that the purportedly final February 1997 rating 
decision that denied TDIU had not become final with respect to 
increased ratings denied therein because a notice of disagreement 
(hereinafter: NOD) was timely filed.  The parties also stipulated 
that a letter pertinent to TDIU and dated January 22, 1998 
(within the one-year appeal period of the February 1997 rating 
decision), might have triggered the provisions of 38 C.F.R. 
§ 3.156 (b), which might extend the appeal period for TDIU, or at 
least served as a new claim for TDIU.  The stipulations certainly 
raise the issue of whether the March 1997-issued rating decision 
actually became final with respect to denial of TDIU.  

The February 1997 RO rating decision (issued in March 1997), in 
addition to denying service connection and denying TDIU, denied 
increased ratings for psoriasis, multiple joint arthralgia, and 
hepatitis, and had granted increased ratings for dextroscoliosis, 
spina bifida, and sarcoidosis.  An NOD of March 1997 mentions 
dissatisfaction with the ratings for psoriasis, spina bifida, and 
for the left arm, but does not specifically mention 
dissatisfaction with the denial of TDIU.  The RO issued a 
statement of the case (hereinafter: SOC) in April 1997.  The SOC 
addresses the ratings for psoriasis, multiple joint arthralgia, 
dextroscoliosis, and spina bifida, but it does not address the 
left arm, nor does it address TDIU.  A VA Form 9 or 1-9, Appeal 
to the Board of Veterans' Appeals, was timely received.  

In September 1997, the RO issued a rating decision in which an 
increased rating was assigned to the service-connected left 
elbow.  The RO apparently felt that this satisfied the NOD 
concerning the left arm rating.  The RO then terminated that 
appeal.  In March 2000, the Board remanded the issue of an 
increased rating for the left arm, citing an unaddressed NOD and 
the Court's holding in Manlincon v. West, 12 Vet. App. 238 
(1999).  Unfortunately, the Board mentioned a May 1999 rating 
decision and subsequent unaddressed August 1999 NOD, but did not 
mention the February 1997 rating decision and the March 1997 NOD.  

The discussion above raises two questions with respect to 
finality of the February 1997 RO rating decision that denied 
TDIU.  The first question is whether an appeal for an increased 
rating tends to preserve a pending TDIU claim, even though 
"TDIU" was not mentioned in an NOD.  Three cases set forth 
important precedents in this area.   

The Federal Circuit has stated, ""VA gives a sympathetic 
reading to the veteran's filings by "determining all potential 
claims raised by the evidence, applying all relevant laws and 
regulations."'" Id. (quoting Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004) (quoting Roberson, 251 F.3d 
at 1384)).  Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).  
The Federal Circuit stressed that ambiguity in Mr. Moody's 
pleadings [for TDIU] should be resolved in his favor.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
stressed that the rating assigned for a service-connected 
disability involves consideration of the functional effects 
caused by the disability, which in turn involves the application 
of 38 C.F.R. § 3.321(b) and consideration of an extra-schedular 
rating.  38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate the 
veteran for his service-connected disability, an extra-schedular 
evaluation will be assigned.  

Finally, the Court held that where a claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then "part and parcel" to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran had filed a claim for increased ratings 
on June 24, 1996, and filed his formal TDIU application on July 
18, 1996.  Therefore, even if the TDIU issue was not explicitly 
mentioned in the NOD, the fact that he appealed for higher 
ratings might mean that an underlying TDIU claim comes along 
"part and parcel" with the appeal.  On this point, the Board 
must give a sympathetic reading to the claims and must resolve 
ambiguity in favor of the Veteran.  Resolving such ambiguity in 
favor of the Veteran, it appears that a viable appeal for higher 
disability ratings served to keep his TDIU claim alive also.   

The second question raised is whether the unaddressed April 1997 
NOD destroys the finality of the March 1997 rating decision.  
38 C.F.R. § 19.26 (1996) (effective when the April 1997 NOD was 
received) states that where a timely NOD has been received, "If 
no preliminary action is required, or when it is completed, the 
agency of original jurisdiction must prepare a Statement of the 
Case pursuant to § 19.29 of this part, unless the matter is 
resolved by granting the benefits sought on appeal or the Notice 
of Disagreement is withdrawn by the appellant or his or her 
representative."  In this case, following a timely NOD on the 
left arm rating, the RO granted an increased rating for the left 
elbow in September 1997.  However, there is no evidence that this 
grant resolved the matter or that the Veteran or his 
representative withdrew the NOD.  Therefore, for lack of an SOC 
on the left arm or an explicit withdrawal of the NOD, the March 
1997-issued rating decision did not become final with respect to 
an increased rating claim and a potential inferred TDIU claim. 

The third issue is a January 22, 1998-dated letter, mentioned in 
the joint motion for partial remand, which might serve as an 
earlier date of a TDIU claim.  Because a basis for an effective 
date much earlier than January 22, 1998, is explained below, the 
letter need not be discussed.  Having resolved that the February 
1997 rating decision that denied TDIU did not become final, we 
can now focus on the effective date provisions.  

A claim for a total disability rating based on unemployability is 
a claim for increased compensation, and the effective date rules 
for increased compensation apply.  ).  In general, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b) 
(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).
Increases  (1) General.  Except as provided in paragraph (0) (2) 
of this section and § 3.401 (b), date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) 
(1).  § 3.401 (b) addresses effective dates of award of 
additional compensation for dependents, which is not applicable 
here.  (2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

The veteran submitted an increased rating claim on June 24, 1996, 
followed by a formal TDIU claim on July 18, 1996.  A TDIU claim 
is an increased rating claim.  Hurd v. West, 13 Vet. App. 449 
(2000); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (a claim 
for unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b) (2)).  Therefore, the laws and regulations governing 
effective dates for increased compensation must be observed. 

As noted above, the earliest effective date for an increased 
rating claim will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  Thus, the question becomes whether an increase 
in disability was factually ascertainable up to one-year earlier 
than June 24, 1996.  Several private medical reports are dated 
within the one-year period prior to June 24, 1996.  The earliest-
dated of these is a January 11, 1996-dated private report from 
Virginia Retirement System that mentions worsening symptoms of 
arthritis and hepatic sarcoidosis and recommend that a disability 
from working be granted.  This report was received at the RO on 
June 24, 1996.  Because an increase in disability may be 
ascertained from this report, and because the claim for an 
increase was received within one-year of this report, its date, 
January 11, 1996, forms the basis for the effective date of TDIU.  

The final issue is the Board's jurisdiction to grant TDIU.  
According to a September 2009 RO rating decision, prior to June 
24, 1996, the combined service connection rating is only 40 
percent.  An 80 percent schedular rating was assigned effective 
June 24, 1996.  Thus, prior to June 24, 1996, TDIU is not 
available under 38 C.F.R. § 4.16 (a), but remains available under 
§ 4.16 (b) and § 3.321 (b).  The Board lacks jurisdiction to 
assign an extraschedular rating under § 4.16 (b) and § 3.321 (b) 
in the first instance.  This portion of the appeal period must 
therefore be submitted to the Director, Compensation and Pension 
Service for extraschedular consideration in accordance with 
38 C.F.R. § 4.16 (b) and § 3.321 (b).  
 
After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  An earlier effective date of 
June 24, 1996, is granted for TDIU.     


ORDER

Service connection for right arm and right shoulder arthropathy 
secondary to service-connected sarcoidosis is granted. 

An effective date for TDIU of June 24, 1996, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits and pending the Director of Compensation and Pension 
Service consideration of an extraschedular TDIU rating effective 
from January 11, 1996. 


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  While 
a private rheumatologist has related right elbow and right 
shoulder arthralgia to service-connected sarcoidosis, evidence of 
other pathology has been offered concerning any upper back 
symptom.  For instance, a May 2000 MRI showed disc bulges at C4-5 
through C6-7 with radiculopathy to the upper back.  VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion to discern whether any upper back symptom is 
related to service-connected sarcoidosis or other service-
connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

In Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court 
reiterated, "It was established in Floyd v. Brown, 9 Vet. 
App. 88. 94-96 (1996), that the BVA cannot consider an 
extraschedular rating in the first instance; ... 38 C.F.R. 
§ 3.321(b) requires consideration in the first instance by the 
Under Secretary for Benefits..."  Because prior to June 24, 1996, 
the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a) 
are not met, the Board lacks jurisdiction to assign TDIU in the 
first instance under §§ 3.321 and 4.16 (a).  TDIU for this period 
must be referred to the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims files 
to the August 2009 examining physician for 
an addendum.  The physician is asked to do 
the following:

I.  Note a review of the claims files 
in the report. 

II.  Address whether it is at least as 
likely as not (50 percent or greater 
probability) that complaints and 
findings of neck and upper back pains 
represent sarcoid-related arthropathy.

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  The Veteran may 
be re-examined if necessary.  If the 
specified physician is unavailable, a 
qualified substitute may be used.

2.  The RO should refer the TDIU claim for 
the period commencing January 11, 1996, 
through June 23, 1996, to the Under 
Secretary for Benefits in accordance with 
§§ 3.321 and 4.16 (a).   

3.  Following the above, the RO should 
review all the relevant evidence and re-
adjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The Veteran and his 
attorney should be afforded an opportunity 
to respond to the SSOC before the claims 
folders are returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Failure to report for examination without good cause may result 
in the denial of benefits.  38 C.F.R. § 3.655(b) (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


